Jordan, Justice.
Appellant appeals an order denying his "motion for records.” We affirm.
Appellant was convicted in 1970 for murder and sentenced to death. With retained counsel in 1971 he was allowed to enter a plea of guilty and sentenced to life imprisonment. No appeal was taken or is pending from these proceedings.
The trial court did not err in refusing to furnish all court records to the appellant without cost, though he be indigent.

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only.